Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over WO 2016014242 is maintained for reasons of record.  

Applicant’s arguments focus on the following: 
A. ‘242 teaching would not motivate one of skill in the art to increase the acyl group length beyond C16.  Further, ‘242 teaching suggests the preferred acyl length is between C8-11, even though, ClogP appear to increase with C length.  
B. As per, Amerigen Pharmaceuticals, Ltc. v. UCB Pharma GMBH, No. 17-2596 (Fed. Cir. 2019), because 
    PNG
    media_image1.png
    24
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    19
    415
    media_image2.png
    Greyscale

C. The C22 (behenate) length is critical as shown in Test Example 1-3. 

Response: 
Applicant’s arguments are not persuasive. 
A. It is clear with the ‘242 teaching that lipophilicity (ClogP) can be modified with acyl groups.  ‘242 is silent with respect to all acyl groups, just as instant disclosure is limited to few comparative compounds of similar structure.  See below for more on these.  As such the teaching of ‘242 does suggest chain length modification (for example, elongation) as result-effective variation in analog design for optimization of ClogP. 
B. Examiner’s positon is that Applicant misinterprets the issue facing the court in the 5-HMT related case. The court was concerned about whether making a ester prodrug of a phenol is obvious
    PNG
    media_image3.png
    53
    603
    media_image3.png
    Greyscale

and how (i.e., with what):

    PNG
    media_image4.png
    77
    607
    media_image4.png
    Greyscale

The issue had nothing to with regards to chain length for the acyl prodrug (emphasis added).  Thus, optimizing previously known modification in a homologous alkyl series was not what the Board was facing.  
C. The analogs compared here are close adjacent homologs (C20 and C24 vs. C22).  The instantly rejected claim is a product claim, not a method of using the product. The pointed out Cmax at specific time interval was already acknowledged (previous action page 3) by the Examiner: routine modification for optimization of result effective 
Applicant is not responsive to	
    PNG
    media_image5.png
    126
    605
    media_image5.png
    Greyscale

found on page 4 of previous action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.